Citation Nr: 1514540	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of swollen joints, other than the right elbow, asserted as arthritis of the right ankle, left elbow, and bilateral wrist.

2.  Entitlement to service connection for a right elbow disorder, asserted as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June to September 1982 and from July 1983 to November 2004.  

By rating action in June 2005, the RO granted service connection for, in part, arthritis of the knees, shoulders and left ankle.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the level of compensation or effective date assigned.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  Accordingly, these issues are not a part of the current appeal.  

This appeal before the Board of Veterans' Affairs (Board) originally arose from an October 2005 rating decision, in which the RO denied, in part, the Veteran's claim of service connection for swollen joints, asserted as arthritis of right ankle, bilateral elbow, and bilateral wrist.  The Veteran perfected a timely appeal of this adverse determination.  See Notice of Disagreement, dated September 2006; Statement of the Case, dated February 2007; and Substantive Appeal (VA Form 9), dated February 2007.

In March 2008, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  In April 2009, the Board remanded the Veteran's claim to the RO for additional development.  In September 2011, the Board entered a decision that denied service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbow, and bilateral wrist.

In September 2013, the Veteran advised the Board that he wished to have his September 2011 Board decision, which denied the issue currently on appeal, vacated pursuant to the settlement agreement in the case of National Org. of Veterans Advocates, Inc., v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and requested to be scheduled for a new hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In June 2014, the Board vacated the September 2011 Board decision.  The Veteran was subsequently scheduled for another Board hearing before a VLJ, which was held in October 2014.  A transcript of that hearing is of record.

The Veteran has presented personal testimony at two hearing before two different BVA Veterans Law Judges concerning the issue presently before the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.207 (2014).  In January 2015, the Veteran waived, in writing, his right to a Board hearing before the third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The issue of entitlement to service connection for a right elbow disorder, asserted as arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a diagnosed right ankle, left elbow, left wrist or right wrist disorder etiologically related to active service.  


CONCLUSION OF LAW

Residual of swollen joints, asserted as arthritis of the right ankle, left elbow and bilateral wrist, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating their claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  

VA is required to notify the claimant and representative of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Proper notice includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  The notice requirements also apply to all five elements of a "service connection" claim, to include the disability rating and the effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice should be provided to a claimant before the initial decision on the claim for VA benefits.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, if VCAA notice is provided after the initial decision, such timing error can be cured by subsequent content-complying notice and re-adjudication of the claim, as in a Statement of the Case or a Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VA has a duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as the evidence needed to substantiate his claims of service connection by letters in December 2004 and February 2005, before the adverse decision that is the subject of this appeal.  Thereafter, the AOJ sent the Veteran a letter in February 2008 that also informed how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.  The AOJ sent the Veteran a Supplemental Statement of the Case in November 2009.  See Mayfield, supra.

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned in November 2014.  The Board finds that the VA examinations were, to the extent possible, comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history, and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issue on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Finally, the case has been subject to a prior Board remand.  In this case, the appeal was remanded in April 2009, for a VA examination to determine the nature and etiology of any identified joint disability.  As noted above, the Board finds that the September 2009 VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  Accordingly, the Board finds that the RO complied with the April 2009 remand order and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The Veteran contends that service connection should be established for multiple swollen joints, including his right ankle, left elbow and both wrists.  The Veteran testified that he believes his recurring swollen joints are due to heavy lifting and the strenuous physical demands of working in supply during service.  

Regarding the Veteran's contentions and testimony, while he is competent to describe his experiences and symptoms, the etiology of his current symptoms may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a competent opinion concerning the complex medical questions as to the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On a Report of Medical History for service enlistment in November 1981, the Veteran reported a history of swollen joints and a fractured right leg from playing football.  No pertinent abnormalities were noted on examination, and the Veteran was accepted for military service.  Similarly, no complaints or abnormalities referable to the Veteran's wrists, left elbow or right ankle were noted on subsequent service examinations in September 1982, May 1983, January 1989, November 1994, or at the time of his retirement examination in September 2004.  

The STRs showed that the Veteran was seen for various maladies on numerous occasions during his more than 22 years of active service, including chronic bilateral knee and left shoulder problems and for injuries to his left ring finger and right fourth finger.  The STRs showed that the Veteran was seen by Family Practice for bilateral knee and ankle pain in January 2001, and was noted to have some tenderness and effusion in the knees and ankles, but no evidence of instability or pinpoint tenderness.  The Veteran had full range of motion in the ankles and x-ray studies showed no evidence of degenerative joint disease.  The impression was polyarthralgia and the Veteran was referred to rheumatology for possible rheumatoid arthritis.  The STRs did not show that any additional studies were undertaken for rheumatoid arthritis or confirmed by diagnostic studies.  A dental report in November 2002 noted that the Veteran was taking Motrin for joint inflammation.  

Service connection has been established for traumatic arthritis of the knees, shoulders and left ankle, and for a metacarpal fracture of the right fourth finger.

The Veteran was examined by VA three times during the pendency of this appeal.  When seen by VA in January 2005, the Veteran reported a history that included right ankle pain with any type of over exertional type activities and believed that it was due to arthritis.  The Veteran denied any history of trauma, and made no mention of any wrist or elbow problems.  On examination, the Veteran had full and painless range of motion in both ankles with no instability, inflammation, swelling or palpable tenderness.  X-ray studies of the right ankle were normal.  The diagnoses included normal right ankle.  

When examined by VA in September 2005, the Veteran complained of swollen joints and reported that his knees, ankles and fingers swell without pain at varying times, precipitated by heavy exertion and improved with rest.  The Veteran made no mention of any elbow or right wrist problems.  The Veteran reported that he was not sure about his left wrist, but believed that something must have happened in service.  He denied having any problems with the wrist, including any pain, joint swelling, redness or heat.  On examination, there was no evidence of stiffness, weakness, fatigue, lack of endurance, locking, subluxation or dislocation, paresthesias or paresis in the left hand or wrist.  Heel, toe, and heel-toe walking was normal, and he had full and painless range of motion in the elbows, ankles and wrists.  X-ray studies of the left wrist and both ankles were normal.  The impression included no evidence of left wrist condition.  

The Veteran was examined by VA in September 2009, to determine the existence and etiology of his claimed disabilities.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings.  The Veteran reported that his right ankle and right wrist problems began sometime between 1985 and 1989, while working logistical supply in a warehouse; the Veteran denied that he had any problems or issues with his left elbow.  Range of motion of the affected joints was as follows: extension/flexion of the left elbow was from zero to 140 degrees and supination/pronation was from zero to 90 degrees.  Dorsiflexion of the wrist was from zero to 65 degrees on the right and zero to 60 degrees on the left, and palmar flexion was from zero to 65 on the right and zero to 70 degrees on the left.  Radial deviation was from zero to 15 degrees, and ulnar deviation was from zero to 45 degrees, bilaterally.  Phalen and Tinel were negative.  Dorsiflexion of the right ankle was from zero to 20 degrees, plantar flexion was from zero to 50 degrees, and inversion, eversion and strength was normal.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability in any of the relevant joints.  X-ray studies showed some tiny bone spurs on the tips of the malleoli and anterior tibia, but no evidence of bone mineralization or fracture and the right ankle mortise was intact.  The impression was no significant abnormality.  X-ray studies of the left elbow and right wrist were negative.  The examiner concluded that despite subjective complaints, there was no objective evidence of any findings to support a diagnosis for any right ankle or bilateral wrist, and that the Veteran chose not to pursue an evaluation of the left elbow.  

Service department records show that the Veteran was seen for bilateral knee pain in December 2005, and the assessment was polyarthralgia arthritis.  On a physical evaluation in March 2006, the Veteran denied any pain or musculoskeletal symptoms and an examination of the wrists, left elbow and ankles showed no pertinent abnormalities.  The Veteran's gait, stance, balance and motor function was normal.  

Additional service department records received from the Veteran (with a waiver of RO consideration) in October 2014, showed treatment for various maladies from 2004 to 2013, and included some duplicate reports.  When seen in September 2008, the Veteran denied any musculoskeletal symptoms and no pertinent abnormalities were noted.  On an annual evaluation in September 2010, the Veteran reported that he participated in running/vigorous aerobic activity two hours a week and weight-lifted three times a week, but denied any musculoskeletal symptoms.  On examination, the Veteran had normal movement in all extremities.  When seen in March 2012, the Veteran denied any muscle aches or joint pains, and no pertinent abnormalities were noted.  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such statements must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board notes that at a hearing before a member of the Board in March 2008, the Veteran testified that his chronic joint pains began about two to three years after he entered service, that he "regularly visited" doctors in service for inflammation in his ankles, wrists and left elbow, and that he was treated with heat and ice.  (T p. 4-7).  He also testified that he has chronic pain in all of the affected joints "almost all of the time."  (T p. 12).  The Veteran reported a similar history of joint complaints when examined by VA in September 2009.  However, as noted above, while the STRs showed treatment for various joint problems, including bilateral knee, left shoulder and left ankle injuries, they were completely silent for any complaints, treatment or abnormalities referable to any wrist or left elbow problems.  In fact, the Veteran never mentioned any specific problems with his wrists or left elbow until the Travel Board hearing in March 2008.  Rather, the Veteran argued that he suffered from joint pains secondary to his arthritis of the knees, shoulders and left ankle.  (See June 2006 NOD).  

At the hearing before the undersigned in October 2014, the Veteran did not allege that he sought treatment for any wrist or left elbow problems in service and simply maintained that he believed that his disabilities were due to the physical demands of working in supply during service.  

As to the Veteran's testimony at the March 2008 hearing and his reported medical history at the September 2009 VA examination, the Veteran is competent to describe having experienced painful and swollen joints of the left elbow and wrists during service.  However, the Board finds that the Veteran's statements on in-service symptoms of painful and swollen joints involving the left elbow and wrists were an inaccurate recollection of a history that occurred years earlier, when compared against both the service treatment records and the service department records, and are unreliable and thus not credible.  Hence, these statements made by the Veteran are entitled to no probative value.

In other words, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records and in the service department records to be more accurate and reliable, and thus a more credible and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of in-service symptoms of painful and swollen joints involving the left elbow and wrists, regardless of whether such belated statements were made to VA medical care providers in the course of seeking treatment or to VA in the course of seeking compensation benefits based on service connection. 

In this case, the evidence showed that the Veteran reported a history of swollen joints from playing football at the time of service enlistment, and that he continues to report a history of intermittent joint swelling precipitated by strenuous activities since his discharge from service.  The record shows that the Veteran has always been physically active and continues to lift weights, runs regularly, and plays softball and golf.  However, other than the single episode of bilateral ankle tenderness and effusion in January 2001, the evidence does not show any objective or diagnostic evidence of a disability of the left elbow or either wrist in service or any evidence of a current disability of the left elbow or either wrist at present.

While the STRs showed that the Veteran was reported to have some tenderness and effusion in both ankles (and knees) on one occasion in January 2001, there was no diagnostic evidence of a right ankle disability.  Although it was thought, at that time, that his complaints may have been due to rheumatoid arthritis, subsequent service department medical records and VA examinations have not shown any diagnostic evidence of rheumatoid arthritis or a current disability of the right ankle.  Likewise, the evidence of record does not show that the Veteran had any wrist or left elbow symptoms in service, nor is there any objective or diagnostic evidence of a current bilateral wrist or left elbow disability at present.  

Accordingly, the Board finds the June 2005, September 2005, and September 2009 VA opinions regarding a current diagnosis to be most probative, as they were based on a thorough clinical examination and diagnostic testing of the Veteran.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to dispute the diagnostic findings that appear in these opinions.  Thus, the most probative and persuasive evidence of record consists of the unfavorable VA opinions that reveal no presently existing disability of the right ankle, left elbow, and bilateral wrist, to include arthritis.

Inasmuch as there was no evidence of any complaints, injury, treatment or diagnosis for a left elbow or bilateral wrist problem in service, no evidence of arthritis within one year of service separation, and no probative and persuasive evidence of a current bilateral wrist, left elbow or right ankle disability that can be attributed to service, the record evidence affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for a disorder of the right ankle, left elbow, and bilateral wrist is denied.

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of swollen joints, claimed as arthritis of the right ankle, left elbow and bilateral wrists is denied.


REMAND

The Veteran contends, in essence, that service connection should be established for a right elbow disability due to heavy lifting and the strenuous physical demands of working in supply during service.  The Veteran does not allege, nor do the STRs show any specific injury or treatment for any right elbow problems in service.  

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  

In this case, the Veteran was examined by VA three times during the pendency of this appeal.  When examined by VA in January and September 2005, the Veteran made no mention of any right elbow problems.  However, when examined by VA in April 2009, the Veteran reported that his right elbow problems began in service sometime between 1985 and 1989, while working in supply.  The examiner concluded that despite subjective complaints, there was no objective evidence of any findings to support a diagnosis for any right elbow disability.  

Subsequent to the April 2009 VA examination, the Veteran submitted additional service department records that showed he was first treated for a right elbow problem in October 2007.  At that time, the Veteran reported that his right elbow pain had been present for six weeks, and denied any history of trauma or injury.  X-ray studies showed early degenerative changes with calcification at the triceps insertion on the olecranon and some irregularity at the posterior humerus at the ulnar joint.  The assessment was right elbow sprain of the radio-humeral joint.  The impression on a subsequent service department report in March 2013 was right lateral epicondylitis (tennis elbow).  

In this case, while the VA examiner who evaluated the Veteran in April 2009 did not find any objective evidence of a right elbow disability, service department records associated with the claims file subsequent to that examination indicated that there was evidence of early degenerative changes in the right elbow in October 2007.  Additionally, service connection has been established for traumatic arthritis of the knees, shoulders and left ankle and for a metacarpal fracture of the right fourth finger.  

Given the conflicting medical evidence of record, the Board finds that another VA examination is necessary to determine whether the Veteran has a right elbow disability at present, and if so, whether any identified disability is related to service or secondary to his service-connected arthritis of the knees, shoulders and left ankle.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified right elbow disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

Does the Veteran have a right elbow disability at present?  If so, is it at least as likely as not that the disability was manifested in service or is otherwise medically related to service?  

Is it at least as likely as not that any identified right elbow disability is proximately due to, the result of, or aggravated by the service-connected arthritis of the knees, shoulders and left ankle?  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


	(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________                     ___________________________
K. OSBORNE                                       JOAQUIN AGUAYO-PERELES
   Veterans Law Judge                                            Veterans Law Judge
Board of Veterans' Appeals                              Board of Veterans' Appeals



_________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


